DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US 20190176326 A1) in view of Kobayashi (US 20170312921 A1).
	Regarding claim 1, Bingham teaches A method of controlling a robot body performed by a controller (Fig. 3 element 200 robotic arm Claim 1: A method comprising: controlling a robotic gripping device), the robot body comprising a finger (Fig. 3 element 200 robotic arm, element 308 gripping device), a driving unit configured to move the finger ([0097] motor 410 and a shaft 420. Shaft 420 may be coupled to a worm 430. Worm 430 may be coupled to worm gear 440. And in turn, worm gear 440 may be coupled to a robotic digit (not shown) such that rotation of the worm gear 440 moves the robotic digit.), and a detection unit configured to output a signal corresponding to a state of the finger moved by the driving unit ([0098] robotic gripping device 500 may include actuator encoder 524, which may be positioned on or coupled to the base of robotic gripping device 500. Actuator encoder 524 may be configured to detect the rotation of shaft 512, and may provide information about the extent or amount of rotation to a control system.), the method comprising (Claim 1: A method): causing the finger to hold a workpiece ([0083] Each digit 502A-B may be configured to move in a gripping direction, to contact, grasp, hold, grip, or otherwise interact with an object.); if a detected value based on the signal outputted from the detection unit is within a first range ([0140] The long-range time-of-flight sensor may a have a field-of-view defined by dashed lines 1110A and 1110B. [0141] Including multiple time-of-flight sensors with different ranges may allow for better sensing across a range of gripper operations, including pre-grasp and post-grasp operations.  In some examples, both distance and reflectance values from a given time-of-flight sensor may be considered to evaluate grasp success.); if the detected value is within a second range in the predetermined operation ([0140] The short-range time-of-flight sensor may have a field-of-view defined by dashed lines 1108A and 1108B.), wherein the second range is different from the first range. (Fig. 11 element 1108A-B, element 1110A-B)
Bingham does not expressly disclose, but Kobayashi discloses causing the robot body to start a predetermined operation while causing the finger to keep holding the workpiece ([0105] FIG. 8 is a diagram illustrating an example of a state of the connector PL1 and the connector PL2 in a case where a control point T moves to a standby position in a first insertion operation for the first time) and causing the robot body to continue to perform the predetermined operation until completion of the predetermined operation ([0111] As illustrated in FIG. 11, the robot control unit 48 causes the arm A to move the connector PL1 to the first direction A1 until the connector PL1 is completely inserted into the connector PL2 in the second insertion operation)
In this way, the system of Kobayashi includes shortening the time for a robot to perform predetermined work ([0004]). Like Bingham, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Bingham and Kobayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kobayashi to the system of Bingham since doing so would enhance the system by completing an insertion operation.
Regarding claim 2, Bingham teaches if the detected value is out of the second range in the predetermined operation.  ([0140] The short-range time-of-flight sensor may have a field-of-view defined by dashed lines 1108A and 1108B. [0141] experimental results indicate that the short-range sensor has better fidelity than the long-range sensor. In some examples, both distance and reflectance values from a given time-of-flight sensor may be considered to evaluate grasp success. )
Bingham does not expressly disclose, but Kobayashi discloses wherein the controller stops the predetermined operation of the robot body ([0109] the robot control unit 48 stops the movement of the control point T toward the first direction A1 and terminates the first insertion operation.)
In this way, the system of Kobayashi includes shortening the time for a robot to perform predetermined work ([0004]). Like Bingham, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Bingham and Kobayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kobayashi to the system of Bingham since doing so would enhance the system by stopping the movement of the robot.
Regarding claim 3, Bingham teaches wherein the second range includes the first range, and is wider than the first range.  (Fig. 11 element 1108A-B includes and is wider than element 1110A-B)
Regarding claim 4, Bingham teaches wherein the detection unit is a position detection unit configured to output a signal corresponding to a position of the finger.  ([0064] the robotic system 100 may use one or more position sensors to sense the position of the actuators of the robotic system. For instance, such position sensors may sense states of extension, retraction, positioning, or rotation of the actuators on arms, legs, hands, feet, digits, or end effectors.)
Regarding claim 5, Bingham teaches wherein the detection unit is a force detection unit configured to output a signal corresponding to force applied to the finger.  ([0064] the robotic system 100 may include one or more force sensors on an arm, leg, hand, foot, or digit to measure the load on the actuators that move one or more members of the arm, leg, hand, foot, or digit)
Regarding claim 6, Bingham teaches wherein the second range is a preset range.  ([0077] As the user guides the robotic arm 200 during teach mode, the system may obtain and record data related to the movement such that the robotic arm 200 may be configured to independently carry out the task at a future time during independent operation (e.g., when the robotic arm 200 operates independently outside of teach mode).)
Regarding claim 7, Bingham teaches wherein the driving unit comprises a motor, and wherein the detection unit is a current detection unit configured to output a signal corresponding to current that flows in the motor.  ([0069] The electrical components 116 may include various mechanisms capable of processing, transferring, and/or providing electrical charge or electric signals. Among possible examples, the electrical components 116 may include electrical wires, circuitry, and/or wireless communication transmitters and receivers to enable operations of the robotic system 100. The electrical components 116 may interwork with the mechanical components 110 to enable the robotic system 100 to perform various operations. The electrical components 116 may be configured to provide power from the power source(s) 114 to the various mechanical components 110, for example. Further, the robotic system 100 may include electric motors)
Regarding claim 8, Bingham does not expressly disclose, but Kobayashi discloses wherein the first range includes a target value for moving the finger.  ([0116] In the position control, the robot control unit 48 designates a standby position different from the previous standby position as a target position which is the target position for moving the control point T, and designates a standby posture as a target posture which is the target posture for changing the posture of the control point T. The robot control unit 48 causes the designated target position and target posture to coincide with the position and posture of the control point T. With such position control, the robot control device 30 can shorten the time to insert the connector PL1 into the insertion portion PL21 of the connector PL2)
In this way, the system of Kobayashi includes shortening the time for a robot to perform predetermined work ([0004]). Like Bingham, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Bingham and Kobayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kobayashi to the system of Bingham since doing so would enhance the system by designating a target position to shortening the time for a robot to perform predetermined work.
Regarding claim 9, Bingham does not expressly disclose, but Kobayashi discloses wherein the second range is a range in which the finger is allowed to move in the predetermined operation.  ([0105]  As illustrated in FIG. 8, the standby position in the first insertion operation for the first time is a position separated by a distance L1 from the surface of the tip end portion of the insertion portion PL21 toward the negative direction of the Y axis in the robot coordinate system RC, in a case where the posture of the connector PL1 is the standby posture [0106] As illustrated in FIG. 9, the robot control unit 48 causes the arm A to start moving the connector PL1 along the first direction A1 where the connector PL1 and the connector PL2 approach each other)
In this way, the system of Kobayashi includes shortening the time for a robot to perform predetermined work ([0004]). Like Bingham, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Bingham and Kobayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kobayashi to the system of Bingham since doing so would enhance the system by moving the arm in the direction of PL2.
Regarding claim 10, Bingham does not expressly disclose, but Kobayashi discloses wherein the controller is connected with a display device (Fig. 5 element 35 display unit), and wherein the controller causes the display device to display an occurrence of an error ([0122] the robot control device 30 may be configured to display an error on the display unit 35), when the controller stops the predetermined operation of the robot body. ([0109] the robot control unit 48 stops the movement of the control point T toward the first direction A1 and terminates the first insertion operation.)
In this way, the system of Kobayashi includes shortening the time for a robot to perform predetermined work ([0004]). Like Bingham, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Bingham and Kobayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kobayashi to the system of Bingham since doing so would enhance the system by displaying an error on the display unit.
 	Regarding claim 11, Bingham teaches wherein the controller determines that the finger has finished to hold the workpiece, if the detected value has been within the first range for a predetermined time. ([0144] As can be seen from plot 1206, the combination of distance and intensity measurements from the long-range time-of-flight sensor also does not produce easily separable collections of examples where the gripper is holding an object.)
Regarding claim 12, Bingham teaches wherein the controller causes the finger to hold the workpiece again, if the detected value deviates from the first range during a predetermined time after the detected value becomes within the first range. ([0147] As can be seen from plot 1306, the combination of distance and intensity measurements from the short-range time-of-flight sensor produces separable collections of examples to distinguish when the gripper is holding an object.) 
Regarding claim 13, Bingham does not expressly disclose, but Kobayashi discloses wherein the predetermined operation is an insert operation of inserting the workpiece into another workpiece. ([0111] As illustrated in FIG. 11, the robot control unit 48 causes the arm A to move the connector PL1 to the first direction A1 until the connector PL1 is completely inserted into the connector PL2 in the second insertion operation)
In this way, the system of Kobayashi includes shortening the time for a robot to perform predetermined work ([0004]). Like Bingham, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Bingham and Kobayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kobayashi to the system of Bingham since doing so would enhance the system by completing an insertion operation.
Regarding claim 14, Bingham does not expressly disclose, but Kobayashi discloses wherein the second range is wider than the first range in a direction opposite to a direction in which the workpiece is inserted into the other workpiece.  ([0105]  As illustrated in FIG. 8, the standby position in the first insertion operation for the first time is a position separated by a distance L1 from the surface of the tip end portion of the insertion portion PL21 toward the negative direction of the Y axis in the robot coordinate system RC, in a case where the posture of the connector PL1 is the standby posture [0106] As illustrated in FIG. 9, the robot control unit 48 causes the arm A to start moving the connector PL1 along the first direction A1 where the connector PL1 and the connector PL2 approach each other)
In this way, the system of Kobayashi includes shortening the time for a robot to perform predetermined work ([0004]). Like Bingham, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Bingham and Kobayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kobayashi to the system of Bingham since doing so would enhance the system by completing an insertion operation.
Regarding claim 15, Bingham does not expressly disclose, but Kobayashi discloses wherein in the insert operation, the controller causes the robot body to continue to insert the workpiece into the other workpiece until completion of the insert operation, if the detected value is within the second range.  ([0108] In the example illustrated in FIG. 10, the position of the control point T is separated from the surface by the distance L2 along the Y axis toward the first direction A1 side. [0111] As illustrated in FIG. 11, the robot control unit 48 causes the arm A to move the connector PL1 to the first direction A1 until the connector PL1 is completely inserted into the connector PL2 in the second insertion operation.)
In this way, the system of Kobayashi includes shortening the time for a robot to perform predetermined work ([0004]). Like Bingham, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Bingham and Kobayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kobayashi to the system of Bingham since doing so would enhance the system by completing an insertion operation.
Regarding claim 16, Bingham does not expressly disclose, but Kobayashi discloses wherein the controller determines whether the holding of the workpiece is completed, based on the detected value and the first range, and wherein the controller determines whether to continue the insertion of the workpiece, based on the detected value and the second range.  ([0108] In the example illustrated in FIG. 10, the position of the control point T is separated from the surface by the distance L2 along the Y axis toward the first direction A1 side. [0111] As illustrated in FIG. 11, the robot control unit 48 causes the arm A to move the connector PL1 to the first direction A1 until the connector PL1 is completely inserted into the connector PL2 in the second insertion operation.)
In this way, the system of Kobayashi includes shortening the time for a robot to perform predetermined work ([0004]). Like Bingham, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Bingham and Kobayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kobayashi to the system of Bingham since doing so would enhance the system by completing an insertion operation.
Regarding claim 17, Bingham does not expressly disclose, but Kobayashi discloses wherein the controller controls the finger based on the detected value and the first range, before a part of the workpiece is inserted into the other workpiece ([0105]  As illustrated in FIG. 8, the standby position in the first insertion operation for the first time is a position separated by a distance L1 from the surface of the tip end portion of the insertion portion PL21 toward the negative direction of the Y axis in the robot coordinate system RC, in a case where the posture of the connector PL1 is the standby posture [0106] As illustrated in FIG. 9, the robot control unit 48 causes the arm A to start moving the connector PL1 along the first direction A1 where the connector PL1 and the connector PL2 approach each other), and wherein the controller controls the finger based on the detected value and the second range, after the part of the workpiece is inserted into the other workpiece.  ([0108] In the example illustrated in FIG. 10, the position of the control point T is separated from the surface by the distance L2 along the Y axis toward the first direction A1 side. [0111] As illustrated in FIG. 11, the robot control unit 48 causes the arm A to move the connector PL1 to the first direction A1 until the connector PL1 is completely inserted into the connector PL2 in the second insertion operation.)
In this way, the system of Kobayashi includes shortening the time for a robot to perform predetermined work ([0004]). Like Bingham, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Bingham and Kobayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kobayashi to the system of Bingham since doing so would enhance the system by completing an insertion operation.
Regarding claim 18, Bingham does not expressly disclose, but Kobayashi discloses wherein the predetermined operation is an operation of moving the workpiece in a state where the finger holds the workpiece. ([0054] The robot 20 in this example holds a first object from a gravity direction and a direction opposite to the gravity direction, and performs the operation of inserting the first object into an insertion portion provided in a second object as a predetermined work.)
In this way, the system of Kobayashi includes shortening the time for a robot to perform predetermined work ([0004]). Like Bingham, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Bingham and Kobayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kobayashi to the system of Bingham since doing so would enhance the system by having the robot hold the object and perform inserting the object.
Regarding claim 19, Bingham does not expressly disclose, but Kobayashi discloses wherein a direction in which the workpiece is moved is parallel with a direction in which the finger is moved by the driving unit.  ([0106] As illustrated in FIG. 9, the robot control unit 48 causes the arm A to start moving the connector PL1 along the first direction A1 where the connector PL1 and the connector PL2 approach each other. [0129] the modification example of method of gripping the connector PL1 by the end effector E of the robot 20 will be described with reference to FIGS. 15 to 17.)
In this way, the system of Kobayashi includes shortening the time for a robot to perform predetermined work ([0004]). Like Bingham, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Bingham and Kobayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kobayashi to the system of Bingham since doing so would enhance the system by moving the robot parallel to the workpiece.
Regarding claim 20, Bingham teaches wherein the controller sets the first range as a range used for evaluating the detected value when starting to cause the finger to hold the workpiece ([0142] FIG. 12 illustrates long-range time-of-flight sensor data. the smaller dots in plot 1202 represent cases where the gripper was empty.), the controller switches the range used for evaluating the detected value, from the first range to the second range.  ([0145] FIG. 13 illustrates short-range time-of-flight sensor data. The larger dots in plot 1302 again represent cases where an object was in the gripper)
Bingham does not expressly disclose, but Kobayashi discloses and 3210199007US01wherein after causing the finger to hold the workpiece ([0120]  the robot control device 30 (or robot 20 incorporating robot control device 30) holds the connector PL1), and when starting to cause the robot body to perform the predetermined operation (FIG. 7 is a flowchart illustrating an example of a flow of a process in which the robot control device 30 causes the robot 20 to perform a predetermined work.)
In this way, the system of Kobayashi includes shortening the time for a robot to perform predetermined work ([0004]). Like Bingham, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Bingham and Kobayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kobayashi to the system of Bingham since doing so would enhance the system by completing an insertion operation.
Regarding claim 21, A method of manufacturing a product by using a robot body (Fig. 3 element 200 robotic arm Claim 1: A method comprising: controlling a robotic gripping device), the robot body being controlled by a controller and comprising a finger (Fig. 1 element 118 control system Fig. 3 element 200 robotic arm, element 308 gripping device), a driving unit configured to move the finger ([0097] motor 410 and a shaft 420. Shaft 420 may be coupled to a worm 430. Worm 430 may be coupled to worm gear 440. And in turn, worm gear 440 may be coupled to a robotic digit (not shown) such that rotation of the worm gear 440 moves the robotic digit.), and a detection unit configured to output a signal corresponding to a state of the finger moved by the driving unit ([0098] robotic gripping device 500 may include actuator encoder 524, which may be positioned on or coupled to the base of robotic gripping device 500. Actuator encoder 524 may be configured to detect the rotation of shaft 512, and may provide information about the extent or amount of rotation to a control system.), the method comprising (Claim 1: A method): causing the finger to hold a workpiece ([0083] Each digit 502A-B may be configured to move in a gripping direction, to contact, grasp, hold, grip, or otherwise interact with an object.);, if a detected value based on the signal outputted from the detection unit is within a first range ([0140] The long-range time-of-flight sensor may a have a field-of-view defined by dashed lines 1110A and 1110B. [0141] Including multiple time-of-flight sensors with different ranges may allow for better sensing across a range of gripper operations, including pre-grasp and post-grasp operations.  In some examples, both distance and reflectance values from a given time-of-flight sensor may be considered to evaluate grasp success.); if the detected value is within a second range in the assembly operation ([0140] The short-range time-of-flight sensor may have a field-of-view defined by dashed lines 1108A and 1108B.), wherein the second range is different from the first range.  (Fig. 11 element 1108A-B, element 1110A-B)
Bingham does not expressly disclose, but Kobayashi discloses causing the robot body to start an assembly operation for the workpiece while causing the finger to keep holding the workpiece ([0105] FIG. 8 is a diagram illustrating an example of a state of the connector PL1 and the connector PL2 in a case where a control point T moves to a standby position in a first insertion operation for the first time) and causing the robot body to continue to perform the assembly operation until completion of the assembly operation ([0111] As illustrated in FIG. 11, the robot control unit 48 causes the arm A to move the connector PL1 to the first direction A1 until the connector PL1 is completely inserted into the connector PL2 in the second insertion operation)
In this way, the system of Kobayashi includes shortening the time for a robot to perform predetermined work ([0004]). Like Bingham, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Bingham and Kobayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kobayashi to the system of Bingham since doing so would enhance the system by completing an insertion operation.
Regarding claim 22, A robot apparatus comprising (Fig. 3 element 200 robotic arm): a robot body comprising: a finger (Fig. 3 element 200 robotic arm, element 308 gripping device); a driving unit configured to move the finger ([0097] motor 410 and a shaft 420. Shaft 420 may be coupled to a worm 430. Worm 430 may be coupled to worm gear 440. And in turn, worm gear 440 may be coupled to a robotic digit (not shown) such that rotation of the worm gear 440 moves the robotic digit.); and a detection unit configured to output a signal corresponding to a state of the finger moved by the driving unit ([0098] robotic gripping device 500 may include actuator encoder 524, which may be positioned on or coupled to the base of robotic gripping device 500. Actuator encoder 524 may be configured to detect the rotation of shaft 512, and may provide information about the extent or amount of rotation to a control system.); and a controller configured to control the robot body (Claim 1: A method comprising: controlling a robotic gripping device), wherein the controller is configured to cause the finger to hold a workpiece ([0083] Each digit 502A-B may be configured to move in a gripping direction, to contact, grasp, hold, grip, or otherwise interact with an object.), if a detected value based on the signal outputted from the detection unit is 3310199007US0J within a first range ([0140] The long-range time-of-flight sensor may a have a field-of-view defined by dashed lines 1110A and 1110B. [0141] Including multiple time-of-flight sensors with different ranges may allow for better sensing across a range of gripper operations, including pre-grasp and post-grasp operations.  In some examples, both distance and reflectance values from a given time-of-flight sensor may be considered to evaluate grasp success.), if the detected value is within a second range in the predetermined operation ([0140] The short-range time-of-flight sensor may have a field-of-view defined by dashed lines 1108A and 1108B.), wherein the second range is different from the first range.  (Fig. 11 element 1108A-B, element 1110A-B)
Bingham does not expressly disclose, but Kobayashi discloses cause the robot body to start a predetermined operation while causing the finger to keep holding the workpiece ([0105] FIG. 8 is a diagram illustrating an example of a state of the connector PL1 and the connector PL2 in a case where a control point T moves to a standby position in a first insertion operation for the first time), and cause the robot body to continue to perform the predetermined operation until completion of the predetermined operation ([0111] As illustrated in FIG. 11, the robot control unit 48 causes the arm A to move the connector PL1 to the first direction A1 until the connector PL1 is completely inserted into the connector PL2 in the second insertion operation)
In this way, the system of Kobayashi includes shortening the time for a robot to perform predetermined work ([0004]). Like Bingham, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Bingham and Kobayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kobayashi to the system of Bingham since doing so would enhance the system by completing an insertion operation.
Regarding claim 23, Bingham teaches A computer-readable non-transitory recording medium storing a program that causes a computer to perform the method according to claim 1. ([0129] The program code may be stored on any type of computer readable medium, for example, such as a storage device including a disk or hard drive.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664    
                                                                                                                                                                                                    /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664